                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



  ZERO BARNEGAT BAY, LLC,
                                                                   Civil Action Nos:
                        Plaintiff,                             14-cv-1716 (PGS) (DEA)

  V.

                                                          MEMORANDUM AND ORDER
  LEXNGTON INSURANCE COMPANY,

                        Defendant.



SHERIDAN, U.S.D.J.

        This matter comes before the Court on a motion for reconsideration (ECF No. 57) brought

by Plaintiff Zero Barnegat Bay, LLC (hereinafter “Plaintiff’) in reference to this Court’s ruling on

Defendant Lexington Insurance Company’s motion for summary judgment issued on March 18,

2018. (ECF No. 56). Specifically, Plaintiff seeks the Court’s reconsideration of the ruling, which,

based on Plaintiffs expert, found that damages to the pooi, boardwalk, and transformer were

caused by first wind, and then flood. Accordingly, the Court determined that an anti-concurrent

clause of the insurance contract barred recovery for those damages.

       The facts relevant to this matter have been set forth in the Court’s previous opinion and

will not be repeated.

                                                 I

       Motions for reconsideration are governed by Federal Rule of Civil Procedure 59(e) and L.

Civ. R. 7.1(i). The “extraordinary remedy” of reconsideration is “to be granted sparingly.” A.K.

Stamping Co., Inc., v. Instrument Specialties Co., Inc., 106 F. Supp. 2d 627, 662 (D.N.J. 2000)

(quoting NL Indus., Inc., v. Commercial Union Ins. Co., 935 F. Supp. 513, 516 (D.N.J. 1996)).


                                                 1
The Rule “does not contemplate a Court looking to matters which were not originally presented.”

Damiano v. Sony Music Entrn ‘t, Inc., 975 F. Supp. 623, 634 (D.N.J. 1996) (quoting Florham Park

Chevron, Inc., v. Chevron U.S.A., inc., 680 F. Supp. 159, 162 (D.N.J. 1988)).

       The Third Circuit has held that the “purpose of a motion for reconsideration is to correct

manifest errors of law or fact or to present newly discovered evidence.” Harsco Corp. v. Zlotincki,

779 F.2d 906, 909 (3d Cir. 1985). “Reconsideration motions, however, may not be used to

relitigate old matters, nor to raise arguments or present evidence that could have been raised prior

to the entry ofjudgment.” NL Indus., Inc., 935 F. Supp. at 516. Such motions will only be granted

where (1) an intervening change in the law has occurred, (2) new evidence not previously available

has emerged, or (3) the need to correct a clear error of law or prevent a manifest injustice arises.

See North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995) (internal

quotation marks and citations omitted). Because reconsideration of a judgment after its entry is

an extraordinary remedy, requests pursuant to these rules are to be granted “sparingly,” Maldonado

v. Lucca, 636 F. Supp. 621, 630 (D.N.J. 1986); and only when “dispositive factual matters or

controlling decisions of law” were brought to the Court’s attention but not considered. Peiharn v.

United States, 661 F. Supp. 1063, 1065 (D.N.J. 1987). “There is a strong policy against

entertaining reconsideration motions based on evidence that was readily available at the time that

the original motion was heard; and so the court may, in its discretion, refuse to consider such

evidence.” Darniano, 975 F. Supp. at 634 (citations omitted).

                                                 II

       Plaintiff argues that this Court failed to review the deposition transcript of its expert Todd

Heacock. By way of background, Plaintiff submitted the expert report of Heacock, regarding the

“condition and circumstances that may have led to the.   .   .   damage to an in-ground pool, the timber
framed promenade adjacent to the marine bulkhead (hereinafter “the boardwalk”), and the

transformer located near the eastern side of the island.          (Heacock Report, ECF No. 39-9, at 1).

Regarding damage to the boardwalk, Heacock opined that “at many locations along the bulkhead,

nails or the remnants of nails were observed to be pried up and, in many cases, bent over. The

tides during the storm event did extend above the top of the bulkhead and boardwalk. However,

high winds occurred prior to the rise in the water level.” (Id. at 3). Heacock explained, “[o]nce

lifted, direct wind pressure would cause the nails at the bulkhead to bend and fail. Later, when the

water levels rose, the tide would have carried the remains of the boardwalk away.” (Id.).

        Regarding the electrical transformer, Heacock opined that the wind “caused the transformer

to slide off its base” and that “{t]he connection of the power wires below the transforme[r]

prevented the upper section of the transformer from being carried away by the wind, or by the

effects of flood that occurred after the high wind.” (id.). Finally, regarding the pool, Heacock

explained that “due to movement caused by wind and later by flood water the pooi is severely

damaged   .   .   .   .“   (Id. at 4). Heacock concluded, “[tjhe effects of wind and rising water caused

significant disturbance at the residential property on Middle Sledge Island.       .   .   [i]t is evident from

our analysis that wind likely caused significant damage to these items. Additional damage may

have occurred due to flood after the severe wind event.” (Id.).

       In its prior opposition to Defendant’s motion for summary judgment, Plaintiff failed to

address Defendant’s argument that damages to the boardwalk, pool, and transformer were barred

by the policy’s anti-concurrent clause. (See generally P1.        Opp., ECF No. 43). However, Plaintiff
now argues this Court failed to review certain portions of Heacock’s deposition, which Plaintiff

argues is where Heacock sets forth his opinion that the boardwalk, pool, and transformer sustained

wind damage, and no water damage. (P1. br., ECF No. 57-1, at 1-2). In its briefing on the present



                                                        3
motion for reconsideration, Plaintiff quotes six excerpts of Heacock’ s deposition transcript. (Id. at

7-1 1). These deposition excerpts were either completely omitted from the exhibits that were

attached to the parties’ summary judgment briefs, or were partially omitted in the prior

submissions. (See ECF No. 39-10, Excerpts of Dep. Of Heacock; see also ECF No. 43, Plaintiff’s

Opp.   To Summary Judgment and Supporting Documents). Moreover, Plaintiff has not attached

these excerpts as exhibits to its present motion for reconsideration. (See ECF No. 57). As such, the

Court is unable to confirm the veracity of the Plaintiff’s quoted portions of Heacock’s deposition

included in Plaintiff’s present brief on its motion for reconsideration. For this reason, the Court, in

its discretion, declines to consider this evidence because it was readily available at the time the

motion was heard, but never submitted to the Court. See Florham Park Chevron, Inc. v. Chevron

U.S.A., Inc., 680 F. Supp. 159, 163 (D.N.J. 1988) (denying motion for reconsideration based on

previously available evidence because “[amy.     .   .   exhibits in possession of the parties at that time

relevant to the motion for summary judgment should have been advanced then.”).

        Further, even if this Court were to review and consider the quoted portions of Heacock’s

deposition, the Court sees no reason to change its prior opinion. The quoted portions, where they

conflict with Heacock’s expert report, are inadmissible net opinions. The net opinion rule renders

“an expert’s bare conclusions, unsupported by factual evidence” inadmissible. May v. Atlantic City

Hilton, 128 F. Supp. 2d 195, 198 (D.N.J. 2000). “The rule frequently focuses on the failure of the

expert to explain a causal connection between the act complained of and the injury allegedly

resulting therefrom.” Id.; see also Zeller v. J.C. Penney Co., No. 05-2546, 2008 U.S. Dist. LEXIS,

at *22 n.13 (D.N.J. Mar. 31, 2008) (“[T]he net opinion rule is merely a restatement of the well

settled principle that an expert’s bare conclusions are not admissible under Rule 702 of the Federal

Rules of Evidence.”).



                                                     4
       In the newly revealed deposition testimony, Heacock asserts: that the wind solely

contributed to the damage to the boardwalk, though the flood water may have carried some of the

boardwalk away; that he did not observe any water damage to the transformer; and that the initial

damage to the pool was from the wind, but flood may have dislodged the pool. (See P1. br. 8-11).

Heacock offers no support for the bare conclusions reached in his deposition testimony. Further,

these conclusions are not supported by his expert report previously submitted to this Court. (See.

e.g., Heacock Report, ECF No. 39-9). Accordingly, to the extent the Court considers the deposition

excerpts of Heacock that were not previously submitted in the prior motion for summary judgment,

the Court determines that these are inadmissible net opinions.

       For these reasons, Plaintiff’s Motion for Reconsideration is DENIED.


                                                     ORDER


       THIS MATTER having been opened to the Court by Plaintiff’s motion for reconsideration

(ECF No. 57); and the Court having fully considered the submissions in support thereof, and any

opposition thereto; and having considered the arguments of counsel; and for good cause shown;

        IT IS on this I   3   day of August, 2019,

       ORDERED that Plaintiff’s motion for reconsideration (ECF No. 57) is DENIED.




                                               PETER G. SHERIDAN, U.S.D.J.




                                                     5
